TaNNENWAld, J., concurring: While the issue is not entirely free from doubt, I am satisfied that the majority has, on the facts of this case, reached a result which comports with the legislative intention as to what constitutes “ora the business premises.” (Emphasis supplied.) The operative framework of that clause is at best elusive and admittedly incapable of generating any hard and fast line. Nevertheless, it is possible to demarcate its outer boundaries and it is in this respect that I think that the majority opinion is deficient. Our decision in Charles N. Anderson, 42 T.C. 410 (1964), revd. 371 F.2d 59 (C.A. 6, 1966), has been sapped of its vitality to the point of extinction (cf. Kenneth H. Hides, 47 T.C. 71, 74 (1966)) and I think we should say so explicitly. See concurring opinion of Raum, J., in Gordon S. Dole, 43 T.C. 697, 707, 709 (1965), affirmed per curiam on the basis of that opinion 351 F.2d 308 (C.A. 1, 1965). We have an obligation, as Mr. Justice Cardozo once said, to “gather up the driftwood and leave the waters pure.” See Kenneth H. Hicks, supra. Raum, J., agrees with this concurring opinion.